              Case 5:20-cv-00051-CHW Document 15 Filed 08/19/21 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                       MACON DIVISION

    JACQUELINE MARIE ROYSTER ,                       *

                        Plaintiff,                   *
    v.                                                   Case No. 5:20-cv-00051-CHW
                                                     *
    COMMISSIONER OF SOCIAL SECURITY,
                                                     *
                        Defendant.
                                                     *


                                           JUDGMENT

         Pursuant to this Court’s Order dated August 19, 2021, and for the reasons stated therein, the

Commissioner’s decision is AFFIRMED.

         JUDGMENT is hereby entered in favor of Defendant.

         This 19th day of August, 2021.

.

                                            David W. Bunt, Clerk


                                            s/ Heather Willis, Deputy Clerk
